 STANDARD TRUCKING COMPANY371Catholics, and Negroes.He wantedto exposeUSEA to Goldberg and Weinstein.Sole also denied that anyone but Williams of the Carpenters Union had said anythingabout men walking off the job.ConclusionsThe testimony of Goldberg and Weinstein was inconsistent in many respects andI am not persuaded from such testimony that either Fluck or Vernaglia threatened tocause a work stoppage at the Empire project if Atlas was to continue to do theroofing work.Goldberg was not sure of exactly what Flock said during the severalconversations, but seems only to have the impression that Fluck said something aboutpullingmen off the job.Weinstein, conceding that neither Flock nor Vernagliamadeanythreats to cause a cessation of work on the project, nevertheless statedhe also had the impression that unless Atlas was removed there would be a workstoppage.Such impressions on the parts of both Goldberg and Weinstein may havecome about because of what Carpenters Union Business Agent Williams said.The record, however, is not altogeter clear that Williams made such a threat, buteven if he did,it isnot attributable to the Respondent Union.While I am convinced from the whole record that the object of Fluck as well asthe business agents of the otherunionswas to get Empire to break its contract withAtlas and discontinue the use of Atlas' roofers,I am alsoconvinced from the testi-mony of Fluck, Vernaglia, Goldstein, and Sole, which I credit, that they attemptedto accomplish their objective solely by application of moral persuasion and not by theuse of threats, coercion, or restraint.The conduct of the Respondent Union and its agents found above is not the sortproscribed by Section 8(b)(4)(ii)(B) of the Act.The pervading sense of thissection of the Act relates to certain activities committed in a context of disputesbetween employers and labor organizations having to do with the employment ofpersons because of their affiliation or lack of affiliationin unions,or to promote theinterests of labor organizations.What Fluck and the other business agents wereseeking to accomplish with Empire was not the employment or unionists over non-unionistsor the enhancement of the prestige and welfare of their respective labororganizations, but rather their concern with the threat to social institutions and thedemocratic process posed by the USEA.They sought by their persuasion to con-vince Goldberg and Weinstein of that peril. Such means to get Empire to cease doingbusiness with Atlasis not inviolation of Section 8(b)(4)(ii)(B) of the Act and Iso find.Accordingly I will recommend that the complaint herein be dismissed in itsentirety.CONCLUSIONS OF LAW1.The operations of Empire Development Corporation constitute and affect trade,traffic, and commerceamongthe several States within the meaning of Section 2(6)and 7 of the Act.2.United Slate, Tile, and Composition Roofers, Damp and Waterproof WorkersAssociation,AFL-CIO, Local Union No. 57, is a labor organization within themeaningof Section 2(5) of the Act.3.The Respondent Union has not engaged in unfair labor practices within themeaning of Section 8(b) (4) (ii) (B) of the Act.[Recommendations omitted from publication.]Standard Trucking CompanyandJames Albert Pennington,William Albert Parton,and Joseph E. McJunkin.Cases Nos.11-CA-1691-1, 11-CA-1691-2, and 11-CA-1691-3.November 17,1961DECISION AND ORDEROn April 25, 1961, Trial Examiner William J. Brown issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging -in certain unfair laborpractices and recommending that it cease and desist therefrom and134 NLRB No. 39. 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.The Trial Examiner also found that the Respondenthad not engaged in certain other unfair labor practices alleged in thecomplaint, and recommended that the allegations of the complaintto such extent be dismissed.Thereafter, only the Respondent filedexceptions to the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the Respondent's exceptions, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.1.The Trial Examiner found, and we agree, that the Respondentdiscriminatorily discharged Pennington.Terminal Manager Casehad been instructed to have a talk with Pennington on the operationof his assigned equipment. Instead Case discharged him.For suchdrastic departure from the instructions of his superior, Case merelyadvanced the assertion that in his opinion Pennington was "appar-ently" riding the clutch.This was not one of the three specific offensesfor which under Respondent's stated rules employees were subject tosummary discharge. In contrast to the finality of the action taken inPennington's situation without any investigation to establish the causeor affix the blame, if any, Respondent did not discharge another em-ployee charged with breach of one of the major offenses listed by itas cause for discharge because after investigation it concluded it couldnot affirmatively prove that the employee involved had violated therule.Nor, with respect to Pennington, was there any new occurrenceinvolving the clutch problem which was related in that to Case's deci-sion to discharge him other than the instruction to talk to him aboutthe proper operation of the vehicle.The discharge was, however,directly related in time to the union activity and occurred in the con-text of other unlawful antiunion conduct engaged in by Respondent.Thus, the group of employees met with and joined the Union onSaturday, August 27,1960, and the Union made its demand for recog-nition on August 29, the same day Case interrogated employeeMacAbee with respect to union membership and which employees hadattended the Saturday meeting.The Union filed its petition onAugust 30 and Pennington was discharged on August 31, 1960.Respondent asserts, however, and our dissenting colleague agrees,that the record evidence fails to establish Respondent's knowledge orsuspicion of Pennington's union activity.We agree with the TrialExaminer that Respondent gained such knowledge through Case's STANDARD TRUCKING COMPANY373interrogation of MacAbee.Thus, Case asked MacAbee to name theemployees who had attended the union meeting and MacAbee repliedthat he could name those who had not attended, and proceeded toname six.Both MacAbee and Pennington attended the meeting andthere is no contention or evidence that Pennington's name was amongthe six listed by MacAbee.To the testimony quoted by the dissent should be added the testi-mony immediately following to the effect that although MacAbee couldnot testify that Case was writing down the names as they were givenby him, when Case finished writing MacAbee saw him then count thenames he had written down on the pad. Case then asked MacAbeewho the leader was, apparently referring to the group which hadattended the meeting.When MacAbee did not answer, he asked again.MacAbee, obviously reluctant to identify the leader, then replied, "Mr.Case, we all went."From the foregoing it is clear that Case was making a list of em-ployees for the purpose of identifying and determining those who hadengaged in union activity. It is immaterial to the ultimate value ofthe information whether it was gained by process of elimination asMacAbee chose to give it rather than by the more direct but longerprocess of attempting to name all the employees who were present atthe union meeting.The dissent places significance upon the absence of a showing thatMacAbee's recollection, or his recital to Case, was complete and ac-curate.We do not agree.MacAbee told Case, "I can tell you whowasn't at the meeting." If he had any doubt as to the accuracy orcompleteness of his memory, there is no assertion that he so indicatedto Case, nor is there any indication that Case questioned the complete-ness or accuracy at any time. It is sufficient that Respondent reliedupon MacAbee's information as accurately identifying those employeeswho were interested in or engaging in union activity.Case freelyadmitted that his information that another employee, McJunkin, had"switched fences" and was for the Union was based upon his conversa-tion with MacAbee. MacAbee testified without contradiction, that thiswas the only conversation regarding the union activity that he hadwith Case or any company official.For the above reasons as well as those fully expressed by the TrialExaminer in his Intermediate Report, we find, as did the Trial Ex-aminer, that by the discharge of Pennington, the Respondent dis-criminated against him in violation of Section 8(a) (3) of the Act.2.The Trial Examiner found that Parton was discharged for hisunion activities rather than for interfering with his own or otheremployees' work as asserted by the Respondent by union solicitationon worktime in violation of Respondent's no-solicitation rule.Ourdissenting colleague, however, considers this case as one in which 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent discharged Parton upon learning of his violation of theno-solicitation rule, which violation the Trial Examiner found to be.deminimis.We agree with the dissenting opinion that discharge,of an employee for violating a valid rule is not discriminatory and thatit is not material that the breach occurred in only one instance.How-,ever, as we view it, this is not what is involved here.Nor is it, in our-opinion, an accurate description of the Trial Examiner's view.In cases such as this where an employer has clearly demonstratedantiunion animus, has knowledge of an employee's union activity, andassigns asa reason for his discharge one which could constitute good,cause,we are concerned solely with ascertaining the motive for thedischarge.In so doing we must determine on the evidence before usand all the circumstances of the entire case whether the reason givenfor the discharge was the real reason or whether it was merely apretext.The so-called no-solicitation rule involved provided :No person will be allowed to carry on union organizing activitieson the job.Anybody who does so and do [sic] thereby neglect'his own work or interferes with the work of others will be subjectto discharge.It was stipulated that under this rule union solicitation was permis-sible during soft drink "breaks" and "slack work" periods.Partontestified that he engaged in his union solicitation during these "breaks"and "slack work" periods, and the Trial Examiner credited his testi-mony in this respect.As indicated by the Trial Examiner, Case testi-fied that he received reports from certain specified employees ofParton's solicitation, but did not bother to investigate to ascertaintheir accuracy. It is in this context, as we interpret the IntermediateReport, that the Trial Examiner, having credited Parton's denial ofuntimely solicitation of other employees including those named byRespondent, credited testimony of Garrett indicating that Partonmay have in fact violated the rule in that one instance, which he labelsde minimis.However, as noted by the Trial Examiner, Garrett wasnot among the employees referred to by Case.Garrett's testimonycannot therefore have any bearing upon Respondent's knowledge ormotive at the time of discharge.Contrary to the dissenting opinion, it is clear that Parton was notdischarged when Respondent learned that the rule had been breached.Indeed, Case's own testimony makes it manifest that Respondent didnot know of any violation by Parton when he effected the discharge.Thus, he assertedly relied upon reports which the Trial Examiner hadconcluded were unfounded and not upon the Garrett incident of whichhe had no knowledge. It is also clear from his testimony that Casedid not discharge Parton for violation of the rule.The most that STANDARDTRUCKING COMPANY375could be said is that he claims to have discharged Parton for reportsof alleged violations, reports which he made no effort to verify.In admitting that he made no effort to ascertain whether Parton'sunion solicitation had prevented any of the employees who allegedlyreported such solicitation from performing or completing their work,Case was asked :Q. Do I take your testimony to mean that because he was talk-ing to them about the union, that did not have anything to dowith it, just the interfering with the work?A. It was soliciting union members that caused the interference.The rule itself imports the requirement of detrimental work per-formance resulting from such forbidden solicitation before theoffender would be subject to discharge.Yet, by his testimony Caseclearly indicates his interpretation and application to be the subjectmatterperse-union solicitation-and not the effect upon employees'ability to perform their work.This is in complete contradiction tothe import of the stipulation as to when such solicitation was permissi-ble under the rule.Moreover, the rule requires a breach thereof forwhich the employee is subject to discharge, not merely a report of abreach.From the foregoing it becomes clear that Respondent dischargedParton for his union activity and union solicitation, and that in sodoing Case attempted to clothe this unlawful act in legality by amisinterpretation and misapplication of a valid no-solicitation rule.On the record as a whole, we can find no warrant for reversing theTrial Examiner's credibility findings and his conclusion that Re-spondent unlawfully discharged Parton for his union activity.ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Standard Truck-ing Company, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in the Union by discharging em-ployees or otherwise discriminating against them in regard to hireor tenure or any term or condition of employment.(b) Interrogating employees concerning their membership in theUnion, directing employees to supply information to be used as a basisfor determining union membership, or threatening employees that itwill never negotiate or contract with the Union.(c)In any other manner interfering with, restraining, or coercingemployees in the exercise of the right to self-organization, to form,join, or assist the above-named or any other union, to bargain col- 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDlectively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining orother mutual aid or protection, and to refrain from any and all suchactivities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer James A. Pennington and William A. Parton immediateand full reinstatement to their former or substantially equivalentpositions, without prejudice, and make them whole for any loss ofearning suffered by reason of the discrimination against them in amanner set forth in the section of the Intermediate Report entitled"The Remedy."(b)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amount of backpaydue under the terms of this Order.(c)Post at its terminal in Greenville, South Carolina, copies ofthe notice attached hereto marked "Appendix." 1 Copies ofsaid no-tice, to be furnished by the Regional Director for the Eleventh Region,shall, after being signed by a representative of the Respondent, beposted by the Respondent immediately upon receipt thereof, and bemaintained by it for a period of 60 consecutive days thereafter, inconspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Re-spondentto insurethat said notices are not altered, defaced, or coveredby any other material.(d)Notify the Regional Director for the Eleventh Region, in writ-ing, within 10 days from the date of receipt of this Order, what stepsit has taken to comply herewith.MEMBER RODGERS,dissentingin part :Unlike my colleagues, I would not find that either Pennington orParton was discriminatorily discharged.As to Pennington, there is no evidence in the record which wouldsupport a finding that the Respondent knew that Pennington was amember of the Union or participated in any union activity. The onlyevidence bearing on the subject whatever is the testimony of employeeMacAbee.According to MacAbee, he was called into Case's officeand the following transpired :.... He (Case) said, "I have heard that just about everybodyup here has signed a union card," and of course I nodded my headIIn the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." STANDARD TRUCKING COMPANY377yes, I didn't say anything, and he said, "could you tell me whowas at that meeting Saturday ?" and I said, "I can tell you whowasn't at the meeting," so I began to name the ones that wasn'tthere, and he started writing, and I couldn't say that he was,writing down the names, he was writing as I was calling out theones that weren't there.Q. And did you call out any names?A. Yes, sir, I called all of the names that I could rememberthat wasn't there.Based solely on the above-quoted testimony of MacAbee, the TrialExaminer found, and my colleagues are agreeing, that Case ascer-tained "by interrogation of other employees the identity of the unionmembers, which would presumably produce knowledge of the unionmembership of Pennington who attended the union meeting of Au-gust 27 and signed a union card."MacAbee's testimony by itself is not,in my opinion, a sound basis for finding that Respondent knew thatPennington was a union member. Significantly MacAbee did notrecite to Case the names of those who attended the Union meeting onAugust 27.All MacAbee did was to recite the "names that I couldremember that wasn't there."There is no showing that MacAbee'srecollection was complete or accurate, that his-recital thereof to Casewas complete or accurate, or that Pennington was in any way singledout or identified as a union member. In short, I refuse to predicate aviolation of the Act upon such a tenuous "man-who-wasn't-there"hypothesis.Over and above the General Counsel's failure to show that theRespondent had any knowledge of Pennington's union adherence, therecord clearly establishes that Pennington was in fact discharged forcause.Throughout 1960, tractor No. 98 was used almost exclusively byPennington.The employee who had previously operated this tractorfor almost a year regarded it, as the Trial Examiner found, as beingin fairly good shape.Yet during the period of Pennington's use ofthis tractor, it was necessary to repair, adjust, or replace the clutchnine times, to replace or repair the drive line five times, and to replacethe drive line joints once.Also during this same period, the Respond-ent had to replace the engine on this tractor and this included theinstalling of a new clutch.On August 12, 1960, the Respondent hadto replace the entire clutch with pressure plates and bearings. Just12 days later, the Respondent learned that the clutch was again wornout and would have to be replaced. It was at this point that theRespondent discharged Pennington. I think it was entirely reason-able for the Respondent to have concluded that Pennington was"riding the clutch," thereby burning out a number of clutches. Such 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDimproper use of the Respondent's equipment which necessitated costlyrepairs clearly. warranted Penningtons' termination.Accordingly,I would find that Pennington was discharged for cause and not forunion activities.As to Parton, the record shows that he was discharged on September12 for violation of a company rule prohibiting union solicitation.TheTrial Examiner found, and the record supports the finding that, be-tween September 5 and 10, Respondent posted on its bulletin boarda notice announcing a no-solicitation rule, the violation of whichcould be ground for discharge.During the same period, each em-ployee, including Parton, received a letter that called attention to therule.Parton admitted that at the time of his discharge the notice hadbeen posted on the bulletin board for 7 to 9 days, and that he hadread it and was familiar with its contents.The validity of Respond-ent's no-solicitation rule is not in issue.The evidence shows, more-over, that Parton solicited certain employees on worktime in violationof the rule.The Trial Examiner found, and my colleagues are finding, thatRespondent had a promulgated rule which was violated to some degreeby Parton but that it has not been shown that any violations wereother thande minimis;and that Parton was discharged for unionactivities "rather than for interfering with his own or other em-ployees' work."I do not understand why Parton's transgressions of Respondent'sno-solicitation rule are regarded asde minimis.No explanationwhatever has been given by the Trial Examiner, and the explanationof my colleagues is far from convincing. I see nothing in the case toindicate that Respondent either misinterpreted or misapplied its validno-solicitation rule, as asserted by my colleagues. Indeed, the recorddoes not show any basis for reaching such a conclusion.What isclear is that Parton violated the promulgated rule, of which he wasaware, and that he was discharged when Respondent learned that therule had been breached.Discharge for violation of the rule had beenan announced possibility.That the possibility actually came to passdoes not, without more, repair the deficiency in the General Counsel'sproof.Accordingly, upon the foregoing facts, I would find that Partonwas discharged for violating the rule and his discharge is not inviolation of Section 8(a) (3) of the Act.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that : ' STANDARD TRUCKING COMPANY379,WEWILL NOTdiscouragemembership in Local Union No.55, International Brotherhood of Teamsters, Chauffeurs, Ware-housemenand Helpers of America, by discharging employeesor otherwise discriminating against them for activities on behalfof the above-named or any other union.WE WILL NOT interrogate employees concerning their activ-ities on behalf of the Union, nor will we instruct employees tofurnish us information concerning the names of employees whoare members of the Union, nor will we in any other manner inter-fere with, restrain, or coerce our employees in the exercise of theirrights of self-organization.WE WILL offer James A. Pennington and William A. Partonimmediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice, and make them wholefor any loss of pay suffered as the result of discrimination againstthem.All employees are free to become, remain, or refrain from becomingor remaining members of the Union, or any other labor organization.STANDARD TRUCKING COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice must remain postedfor 60 days from the date hereof,and must not be altered,defaced, orcovered by any othermaterial.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon chargesfiled by theabove-indicated individuals,theGeneral Counsel oftheNational Labor Relations Board by the Regional Director for the EleventhRegion,issued the consolidated complaint in this cause.It allegesthat the above-indicated Respondent engaged in unfair labor practices in violation of Section 8 (a) (1)and (3)of the National Labor RelationsAct asamended,hereinaftercalled the Act.Respondent'sanswer admits the jurisdictional allegationsof thecomplaint, butdenies commission of unfair labor practices.At the hearingthe above-indicatedlabor organization was allowed to intervene.'In the course of the hearing the Trial Examiner granted the General Counsel'smotion to amend the complaint by adding an additional allegation of violation ofSection 8(a)(1); the TrialExaminer denied,for failure to state a cause of action,General Counsel'smotion to amend the complaintby addingas an additional allegedviolation of Section 8(a)(1), the charge that Respondent promised pay increasesto those employeeswho had been loyal to it.2The hearingherein washeld before the dulydesignated Trial Examiner at Green-ville, SouthCarolina,on January4 and 5, 1961.The General Counsel,Respond-ent, and Intervenor were represented and were afforded fullopportunityto intro-duce evidence,to examine and cross-examine witnesses,and to participate fully in1Respondent's objection to a statement on the record as to the reason why the chargesherein were not filedby the Union was sustained by the Trial Examiner.2Respondent opposed General Counsel'smotion to amend the complaint in both par-ticulars ; I regard his motion as a denial of the allegations contained in the amendmentto the complaint. 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe proceedings.At the close of the hearing the parties waived oral argument butreserved the right to file briefs; briefs were, however, not filed.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe complaint alleges, the answer admits, and I find that Respondent is a NorthCarolina corporation, engaged in the interstate transportation of freight by motorvehicle under a franchise granted by the Interstate Commerce Commission.Re-spondent's principal office is at Charlotte, North Carolina, and one of its principalterminals is located at Greenville, South Carolina; only the Greenville terminal isinvolved in the instant proceeding.The complaint further alleges, the answer admits,and I find that during the 12 months preceding the issuance of the complaint, arepresentative period, Respondent's freight transportation in interstate commerceproduced revenues in excess of $100,000, and that Respondent is engaged in com-merce within the meaning of Section 2(6) and (7) of the Act. I find that it wouldeffectuate the policies of the Act to assert jurisdiction herein.If.THE LABOR ORGANIZATION INVOLVEDLocal Union No. 55, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, hereinafter called the Union, is a labor or-ganization within Section 2(5) of the Act.HI.THE UNFAIR LABOR PRACTICESA. General introductory mattersRespondent's headquarters are at Charlotte, North Carolina, where its principalexecutives, President T. E. Hemby, Jr., and Vice President Clyde Hemby, havetheir offices.Clyde Hemby has responsibility for operations and is in daily contactwith the managers of the Company's nine terminals.Herman Case is manager ofthe Greenville terminal and Ray Smith is dispatching and warehouse foreman there.The Union participated unsuccessfully in an election in January 1959 and unionactivity was renewed on or about August 27, 1960,3 among the 21 drivers and helpersof the Greenville terminal.On August 29 the Union demanded recognition andon August 30 it filed a representation petition; an election was held on November 22in which the Union was unsuccessful._The alleged violations of the Act occurred in the period between the renewal ofunion activity and the conduct of the 1960 election.The unfair labor practicesalleged include interrogations and threats on the part of Terminal Manager Case andVice President Clyde Hemby in violation of Section 8(a)(1) of the Act and thediscriminatory discharge of three employees,Pennington,McJunkin,and Parton inviolation of Section 8(a) (3) of the Act.B. Interference, restraint, and coercion1.Interrogation of employees concerning union membership and activitiesIt is alleged in the complaint that Terminal Manager Case, on or about August29, and Vice President Clyde Hemby, on or about September 6, interrogated em-ployees concerning union membership in or about the Greenville terminal.To sus-tain the allegations of the complaint in this regard General Counsel called TheronRainey, William Parton, and Billy MacAbee.It appears that Rainey, who was and still is a driver for the Respondent, was calledinto Case's office early on Monday morning, August 29, and asked by Case if hehad signed a union card.Respondent's salesman,Woodward,and Foreman RaySmith were, according to Rainey, in Case's office at that time. Shortly thereafter,according to the testimony of Parton, Case called him in, Woodward still beingpresent in the office, and asked Parton whether he had signed.Upon Parton's state-ment that he would refuse to answer except in the presence of a witness of his ownchoosing, Rainey was asked by Parton to accompany him into Case's office towitness the questioning.Both Parton and Rainey testified that Case put the ques-tion to Parton as to whether he had signed a card.Thereafter MacAbee, who worked for the Company as a driver until sometime3 Dates are in 1960 except where otherwise indicated. STANDARD TRUCKING COMPANY381in September when he quit to accept employmentwithanother carrier, was called,according to his credible testimony,into Case's office and asked as to the names ofthe employees who attended the union meeting and as to the identity of the leaderof the Union.Woodward was not called as a witness by Respondent;Ray Smith,called as awitness by Respondent, did not deny the foregoing conversations between Case andemployees at the terminal on the morning of August 29; Herman Case did not denythe interrogation attributed to him and conceded that on Monday morning, Au-gust 29, he was aware of union activity.The evidence thus plainly indicates and I find that on August 29 Case interro-gated employees concerning union membership and activities.There do not appearto be circumstancespresent inthe instant case which would justify such inquiry andI find that Respondent thereby violated Section 8(a) (1) of the Act.Cf.Blue FlashExpress, Inc.,109 NLRB 591.The allegations of the complaint to the effect that Vice President Clyde Hembyengaged in interrogation in or about the Greenville terminal on or about September 6,1960, are unsupported by evidence and I shall recommend that they be dismissed.2.The impression of surveillanceThe complaint alleges and the answer denies that Case on or about August 29 gaveemployees the impression that Respondent was engaged in surveillance by informingthem that it knew of those who had attended the union meeting. It appears fromthe credible testimony of witness MacAbee, not controverted by that of Case, thatin the course of the conversation held in Case's office on the morning of August 29and referred to above, Case initiated the conversation by referring to MacAbeeas an employee to be trusted and then inquiring, "I've heard that lust about every-body up here has signed a union card" to which MacAbee silently nodded affirma-tion.This appears to be the only evidence to substantiate this particular allegationof the complaint.Any evil implication therefrom is attenuated to the vanishing pointby the further testimony of MacAbee that Case immediately followed with an in-quiry as to the identity of those who were present at the union meeting. It cannot,inmy judgment, be said that the foregoing constituted giving employees an im-pression of surveillance and I find the allegations of the complaint in this regard arenot sustained.3.The orderto an employee to report employees not attending the union meetingThe complaint alleges and the answer denies that Terminal Manager Case on orabout August 29 at the Greenville terminal instructed and/or ordered an employeeto report to him thenames of thosewho had not attended the Teamstersmeetingof the preceding Saturday.BillyMacAbee testified that in the course of his conver-sation with Case in the latter's office on the morning of August 29 Case askedMacAbee if he could tell him who attended the union meeting.MacAbee said thathe could answer by informing him of those who were not at the meeting and heproceeded to name those who were not in attendance.According to MacAbee, Casestartedwriting, presumably the names recited by MacAbee.Case did not denyMacAbee's testimony. I find the allegations of the complaint sustained as to thefacts and conclude that in the circumstances of the employment relationship Case'saction amounted to an instruction that MacAbee report the names of those not inattendance and that Respondent thereby engaged in a violation of section 8(a)(1)of the Act as alleged in the complaint.4.The threats to fight the Union and never to operate under itThe complaintalleges andthe answer denies that Vice President Hemby threatenedemployees by informing them that Respondent would fight the Union in every wayand would never operate under a Teamsters union.Vice President Hemby admits addressing Greenville employees on Tuesday, Sep-tember 13,,and concedes that his words on that occasion expressed opposition to theUnion's organizingcampaign.Issueisdrawn as to precisely what was said byHemby on that occasion.The General Counsel called in support of his position on this item of the complaintTheron Rainey, JamesBurns, andFrancis Little.Rainey's recollectionas toHemby'sstatementswith respect to the Teamsters Union was that Hemby said he would nevernegotiate with the Union orsign a union contract.Burns, alsoa company truck-driver, testified that Hemby stated he was not going to recognize any union, pariticu-larly the Teamsters Union 55, that the Company was goingto install atimeclock 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the Greenville terminal,and further that he was going to fight the Union in everyway that he could.Little, a dockworker and occasional driver for the Company,testified that Hemby stated that he did not believe in the Union and was going to doeverything in his power to keep it out.For the Respondent, Vice President Clyde Hemby testified that on the morningof September 13 he addressed employees on the subject of organization by the Union,his own presentation extending for 15 or 20 minutes,and being followed by a ques-tion and answer running some 20 or 25 minutes.Hemby stated that his addressconsisted of expressing a surprise that organization was occurring in view of hisreadiness to discuss problems at all times with the men and that he told the em-ployees that the Company was going to fight the Union in every legal way that itcould.He further testified that he said that he did not think that the Company,inasmuch as it was a short-line carrier,could operate under the present unioncontract.There was no record made of the speech and Hemby conceded that he possiblysaid a few things in regard to the Union other than those referred to in his testimony.Terminal Manager Case corroborated Hemby's testimony that the latter expressedan opinion that due to its short-line nature the Company could not operate under theTeamsters' contract and stated that the Company would fight the Union in everylegalway.Warehouse Foreman Smith testified that he also was present at theSeptember 13 speech and that Hemby said he did not see how the Company could.operate under the Teamsters Union as a short haul carrier and that the Company-would do everything in its legal rights to keep the Union out.The Respondent also called as its witnesses as to this item of the complaint, driversKenneth White and Jack Johnson, both attending the hearing under subpena of theGeneral Counsel.White testified that Hemby said that being a short-haul carrierRespondent could not operate under the Teamsters Union and was going to fight theTeamsters with every legal right it could.With some prompting from Respondent'scounsel he finally gave us his best recollection that Hemby expressly made it a mat-ter of his opinion as to whether the Company could operate under the Teamsters'contract.White's testimony was not weakened by cross-examination on this point.Johnson testified that Hemby stated that he did not see how the Company couldoperate since it was a short-haul carrier and he would take every legal action he couldto keep the Teamsters out.On his cross-examination Johnson was unshaken as tohis recollection of Hemby's utterances and generally confirmed Hemby's testimonyas to the duration of the meeting and Hemby's statement of the basis for his surprisethat the employees would feel it appropriate to select a collective-bargaining agent.Under this particular item of the complaint the issue is whether or not Hembythreatened employees by stating that he would fight the Teamsters Union in everyway and that Respondent was never going to operate under the Teamsters Union.I find the facts to be that on September 13 Hemby addressed employees and expressedhis surprise at union organization in view of his ready accessibility for discussion ofproblems of grievances. I find that in the course of his talk to the employees on thatoccason Hemby stated that he did not see how .the Company could operate under theUnion as a short-haul carrier and that he would do everything in his legal rights tokeep the Union out. In making this finding I am accepting as credible witnessesRespondent'switnesses Ray Smith, White, and Johnson.As to this item of the complaint I find that Hemby's utterances were no more thanan expression of opinion respecting the difficulties of operation under a union agree-ment, inview of the nature of Respondent's operations, coupled with the assertionthat he would use every legal means to keep the Teamsters out.These statementsdo not amount to a violation of Section 8(a)(1) of the Act.5.The threat never to bargain or negotiate a contractBy amendment to the complaint allowed at the hearing the General Counsel hasallegedas a violation of Section 8(a) (1) that Vice President Clyde Hemby on orabout September 12, 1960, threatened employees by informing them that the Com-pany would never bargain with the Teamsters Union or ever negotiate a contractwith it.The testimony as to Hemby's remarks on .the occasion of his speech to theemployees on September 13 is recounted above. 'I credit Rainey's testimony thatHemby, in the course of his talk, stated that he would never negotiate with the Unionor sign a union contract.These utterances amount to more than an expression ofopinion as to impossibility of operating under the Teamsters' contract; they arerather an assertion of 'a threat in the nature of an anticipatory refusal to bargain andtherein amount to interference in violation of Section 8(a)(1). STANDARD TRUCKING COMPANY383C. The discriminatory dischargesThe complaint alleges violations of Section 8(a) (3) in the discharges of Penning-ton on August 31,McJunkin on September 6, and Parton on September 12, 1960.Respondent asserts that each was in fact discharged for cause.The circumstancessurrounding the discharges and the justification offered by Respondent in each caseis a separate matter and they are therefore separately considered below.1.James Albert PenningtonPennington was hired as a warehouseman on April 1,1958.He had had severalyears prior experience as a truckdriver for another carrier.Shortly after hire hewas put on driving and worked as a driver until his discharge.During most of 1960he was operating tractor No.98 which was known among a number of the employeesas "Pennington's tractor."Itwas also derogatorily referred to by some of the em-ployees as a "dog" or a "tramp." 4The GeneralCounsel stated that his case as to Pennington rests upon the timingof the discharge5and the circumstance that the reason given to Pennington as thebasis for his discharge was false and necessarilyknown byRespondent to be false.The reasongiven Pennington at the time of his discharge and the position assertedthroughoutthis proceeding by Respondent is that Pennington was discharged for"tearing up company equipment,"specifically,for riding the clutch and thereby caus-ing damage to tractor No. 98.Pennington was assigned to tractor No. 98 in mid-September 1959.PreviouslyNo. 98 had been operatedby Billy TroyGosnell who operated it for almost a yearup until June1959.Gosnell regarded it as being in fairly good shape although heexperienced some difficulty with air leakse.He knew.that No. 98 was receiving asubstantial amount of use as a road tractor on nightly runs to Charlotte while in usein the daytime for peddle runs.Pennington recalled that the clutch was twice replaced in tractor No. 98 duringthe period it was assigned to him.He concedes that there might have been additionalchanges in the clutch that he did not recall or have personal knowledge of.Hetestified that on the morning of his discharge the clutch was in good shape.It appears from the testimony of Pennington and other witnesses that during thetimePennington operated No.98 on the peddle run to Westminster during the day-time, it was in use at nightby otherdrivers for switching operations at the terminaland for interchange with othercarriers in the metropolitan Greenville area.Theamount of use received by No. 98 from operation of other drivers appears to havebeen 10 percent or less of its total use. It does appear however from the testimonyof witnesses(and it would indeed be a matter of commonsense)that switching andinterchangeby their verynature would callfor more frequent and strenuous useof the clutch than over-the-road operations.Four fellowdriversof Pennington testified to the generally bad condition oftractor No. 98.MacAbee testified that he operated tractor No. 98 on several occa-sions during 1960, and testifiedthat the clutchwas inextremelybad condition.Generally heobserved that tractor No. 98 was the worst-as to its general operatingcondition of the seven or eight tractors attached to the Greenville terminal.James Burns, who was assigned to No.98 'after the discharge of Pennington,also operated it beforeAugust31, 1960, and characterized it as an old rundowntramp of a truck.He observedthatthe clutch was slipping and in fact reportedthe poor conditionof the clutchto Terminal Manager Case and Dispatch ForemanSmith on two or three occasions in 1960.The poor general condition of No 98is also attestedby the fact thaton the day of Pennington's discharge,Burns drovetractorNo. 98 about 2 milesfrom theterminal when it quit on him and anothertruck had to be sent out to rescue him. Burns did observe that substantial overhaulwork had to be done on No. 98 about 2 months before Pennington's dischargeand he also observed that following,the discharge of Pennington No. 98 was placedin the shop for repairsAnsel Garrett,who had operatedtractorNo. 98 to some extent in 1959,testifiedthat sometime in the summer of 1960 Pennington called him over to observe No.6 Of the seven or more tractors at Greenville, No 98 appears to have been the one inpoorest operating condition in 1960.5The discharge occurred only 2 days after the Union's demand for recognition andTerminal Manager Case's ascertaining by interrogation of other employees the identity ofthe union members, which would presumably produce knowledge of the unionmember-ship of Pennington who attended the union meeting of August 27 andsigned a card.At least one clutch burned out during Gosnell's period of operating No 98 384DECISIONS, OF NATIONAL LABOR RELATIONS BOARD98 and at that time he observed that the clutch was slipping so badly that he ad-vised Pennington to refuse to drive it.Little operated No. 98 during part of 1959clutch.For the Respondent, Ray Smith testified that during 1960 he was present at sev-eralmeetings in which Pennington and Case discussed the condition of the clutchand the drive line on tractor No. 98. It appears to be part of Smith's duties tocheck equipment together with Terminal Manager Case and he checked the clutchon No. 98 about a month before Pennington's discharge and together with Casechecked the clutch again on August 31 and found it loose. On that date, however,they did not start the engine to test the clutch in operation but relied upon thetension pedal of the pedal itself.About the middle of August 1960 Vice President Hemby instructed TerminalManager Case to put a close watch on tractor No. 98 since the records of theCompany showed excessive maintenance cost.Hemby identified Respondent's Ex-hibitNo. 2 ase summary of repairs to tractor No. 98 during the time it was oper-ated by Pennington. It shows substantial and frequent expenditures for clutchadjustments and installations.Hemby testified that following the repairs of Sep-tember 3, 1960, which included a clutch replacement, there have been no addi-tional difficulties with the cluch in tractor No. 98 although it has been in daily useat,the Charlotte termmal.7Case testified that there had been no difficulty with the clutch on tractor No.98 before September 15, 1959, when it was assigned to Pennington and that hetalked to Pennington about riding the clutch in January 1960 and again sometimein the middle of the year.Pennington impressed me as thoroughly credible notwithstanding his interest inthe proceedings. I credit his denial that he rode the clutch and I credit his testimonythat he so informed Case. I also find Smith to be a thoroughly credible witness;there is no necessary conflict in Pennington's denial that he had a discussion in 1960with Case in the presence of Smith about the number of clutches Pennington wasburning out and Smith's testimony that he was present at a conversation in 1960between Pennington and Case about the clutch and drive line in the No. 98 tractor.Although Case testified that sometime about July 1960 he and Smith both talkedto Pennington and accused him of riding the clutch, on the specific accusation ofriding the clutch Case was not corroborated by Smith.I find and conclude that the reason assigned by Respondent at the time of Pen-nington's discharge and asserted throughout this proceeding was not in fact the truereason for his discharge.Respondent well knew that tractor No. 98 was regardedby a substantial number of its drivers as an inferior tractor and it also knew thatitreceived a substantial amount of use (varying according to the estimates from5 to 10 percent of the total use) by several operators other than Pennington; theiruse was of such a nature as to be more wearing on the clutch and the drive line.Pennington was an experienced driver and had never been criticized for any of hisoperations other than on the occasion of his discharge; in fact he had been praisedby his superiors for the excellence of his work.Hemby testified that at one pointhe instructed Case to "have a meeting with his man and talk to him and explainto him how to do." This instruction of Hemby appears to me to be the way theRespondent would, absent antiunion motivation towards Pennington, have operatedCase however did not follow through in line with these instructions but dischargedPennington although the most he could assert was that Pennington was "apparently"riding the clutch.I find and conclude that by the discharge of Pennington, theRespondent discriminated against him in violation of Section 8(a)(3) of the Act.2. Joseph E. McJunkinIn his opening statement, General Counsel asserted that the discriminatory char-acter of the discharge of McJunkin would be established by an antiunion utteranceat the time and by a showing of the false character of the reason allegedly givenMcJunkin for his discharge, namely, his failure to live up to a settlement agreementwith another motorist for meeting the cost of a collision:Respondent has main-tained throughout that the basis of McJunkin's discharge was his failure to reportan accident involving his operationsMcJunkin was hired at the Greenville terminal in August 1958 and assigned todrive a combination truck on local pickup and delivery between Greenville andAnderson.He attended the union meeting on August 27 and signed a card. The.evidence indicates that at the time of the prior election at the Greenville terminal7No attemptwas made toshow comparability of use with that during Pennington's tourof duty on it. STANDARD TRUCKING COMPANY385in 1959 Case had been, to the knowledge of the Company, opposed to the Union.On Thursday, September 1, while unloadingmerchandiseinAnderson, he collidedwith a 1949 Chevrolet operated by one Snipes.Because of prior accidents on hisrecord he did not report the accident to his employer but worked out an agreementwith Snipes to pay the estimated cost of $119 for the repair of Snipes' vehicle .8Thereafter on Tuesday, September 6, shortly after he reported for work, he was in-formed by Dispatch Foreman Smith that he was to be transferred to a tractor-trailer,a more desirable form of work since it involved less manual effort and wouldeventually lead to over-the-road operations, although at the time there was no im-mediate increase in his compensation.McJunkin took the tractor-trailer to Andersonand tried to communicate with- Snipes in connection with their settlement under-standing but was unable to reach him. In the meantime Snipes called into theGreenville terminal and informed Case of the accident and of the arrangementworked out between himself and McJunkin.When McJunkin returned to Greenvilleabout 6 o'clock on the evening of September 6, he was told by Smith to report im-mediately to Case.McJunkin's version of the conversation on the occasion is that Case opened it bysaying that he knew McJunkm had signed with the Union and he wanted to knowwhy he had changed from being a company man. Thereafter, according to Mc-Junkin, Case said that Snipes had called in and that because McJunkin had failed tolive up to his settlement agreement he had no alternative but to discharge him.McJunkin then, according to his testimony, attempted to explain to Case the circum-stances of his unsuccessful efforts to contact Snipes but Case told him this was notmaterial to the case.McJunkin testified that at no time in the course of hisdischarge conversation did Case say anything about McJunkin's failure to report theaccident.McJunkin further testified that neither Case nor any other official of theCompany at any time told him of any rule about reporting accidents.Case's version of the conversation is that he immediately asked McJunkin why theaccident had not been reported and McJunkin said that he wanted to keep his recordclear and he knew he would be discharged if he reported it.Case further denies thathe had any talk with McJunkin on that occasion about the Union.McJunkin's statement that at no time was his failure to report the accident dis-cussed in the course of the discharge conversation is to me incredible.The record inthis proceeding is replete with evidences of the safetyconsciousnessof the Respond-ent Company and of its inflexible requirement that any accidents of any nature bereported as a part of the Company's safety program.Drivers who denied that they were ever personally instructed by officials of theCompany to report any operating accidents conceded that they knew as a matter ofcommonsense and of basic understanding in the truckdriving trade that accidents wererequired to be reported irrespective of whether the driver is at fault.Vice PresidentHemby, in charge of safety operations, testified that the standard operating procedureis that terminal managers are instructed as to the requirement of reporting accidentsat the time of their hiring.Hemby also credibly testified that in the more than 16years he has been with Standard Trucking, he recalled not a single instance of anunreported accident other than McJunkin's and Case added that at the time McJunkinwas hired he was told that accidents must be reported under penalty of dismissal.It also appears from the testimony of Hemby and Case that about the time of thestarting of school in August 1960, Hemby spoke at a safety meeting at the Green-ville terminal and repeated the rule on the reporting of accidents.McJunkin. waspresent at thatmeeting.The estimates of the time that McJunkin was in Case's office on the day of hisdischarge varies from the 5 or 6 minutes estimated by Case, to the 15 to 45 minutesestimated by McJunkin.Even accepting McJunkin's estimateas closer to the fact. hedoes concede that about 90 percent of the time was spent talking about the Snipes.situationTherefore, even accepting McJunkin's testimony that the Union was dis-cussed and discrediting Case in this regard, I find that any discussion of the Union onthat occasion was limited to a more or less casual inquiry from Case as to whyMcJunkin changed from being an antiunionman tobeing one of the union supportersThis, however, plainly does not appear to have been an operative factor in the dis-charge.On the record in this proceeding, the compelling weight of the testimony issMcJunkin's testimony that the reason he did not report theSnipes accident was be-cause he knew the Company's antiunion feelings would entail his discharge impressed me'as a patentlyfloundering effort to bolster his caseHe also obviously quibbled as to his-understandingof companyrequirements on accident reporting630849-62-vol. 131-26 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the effect that the real reason for the discharge of McJunkin was his failure toreport the accident.I find and conclude that Respondent did not violate Section 8(a)(3) of the Actby the discharge of McJunkin,and that in truth and in fact,he was discharged forcause.3.William Albert PartonParton was discharged on September 12, the assigned reason being violation of acompany role prohibiting union solicitation resulting in neglect of the solicitor'swork or interfere with the work of others.General Counsel contends that therule invoked at the time of Parton's discharge was invalid because(1) it was postedand applied only at the time of union campaigns and (2)the intermittent nature ofoperations at the Greenville terminal do not necessitate such a restriction.Finally,General Counsel contends that the evidence will establish that, in any event,Partondid not violate the rule.The Respondent'sposition is that the employer has theright to determine the manner in which worktime will be used and that it may, byspecific approval in each case,allow the use of worktime for solicitation for selectedcharitable agencies or other favored purposes while at the same time denying its usefor union solicitation.Parton was hired in April 1959 as a freight checker, warehouseman,and occasionalfill-indriver.He signed up for the Union on August 27 and was interrogated byCase as to his union membership on the morning of August 29. Parton's testimonythat he insisted upon a witness to his affirmative answer to Case's question is cor-roborated by Rainey and, indeed,not denied by Case.His regular tour of dutycommenced at 1:30 a.m.in relief of employee Robinson and his duties were tocheck and assist in the loading and unloading of trailers arriving in the nighttime andinto the morning and additionally to see that the premises were clean and neat.On the morning of September 12 Parton drove an interchange load within theGreenville area then called in for instructions and was told by Case to report back tothe terminal.On reporting to Case's office he was shown a copy of a notice ad-dressed to employees referring to the union campaign,and containing in paragraph6 the following:No person will be allowed to carry on union organizing activities on the job.Anybody who does so and do thereby neglects his own work or interferes withthe work of others will be subject to discharge.According to Parton's testimony the ensuing conversation consisted merely of Case'sreading off paragraph 6 and informing him that he was discharged for violation of therule therein set forth.Parton testified that he inquired as to whom he had been carry-ing activities on with and that Case refused to say anything further at that time.Smith was present at this conversation.Parton testified that Case stated he did notwant to hear any argument from Parton and that sometime in the conversation,according to Parton,Smith started to say something but Parton told him to keephismouth shut.Case did not give any different version of the conversation occur-ing at the time of the discharge but added that Parton did not deny the chargethat he had been soliciting.The record is not crystal clear as to the precise date on which the no-solicitationrule was promulgated either in the form of letters sent to all employees or in theform of a blown-up version of the letter posted on the bulletin board.AlthoughMacAbee testified that the notice was not posted until September 12 or 13, on cross-examination he conceded that the notice was posted by the date of McJunkin's dis-charge September 6.He testified also that he received his copy through the mailshortly after September 2.Pressed by Respondent'scounsel to admit that thebulletin board notice was posted on August 31 following the union meeting of the27th,MacAbee could not deny that it was there as early as that date. Parton on hiscross-examination testified that at the time of his discharge the notice had beenposted on the bulletin boardfor 7to 9 days and that he read it and was familiar withits contents.9The letter transmitting copies to employees is dated September 1, butsome delay occurred in mailing.I find that the notice was posted and the letter re-lating to it mailed sometime in the period September 5 to 10.-The evidence indicates that the nature of the operations in the terminal are suchthat occasional slack work periods occur in the course of which the employees engagein conversations,drink soft drinks, and otherwise relax; it was stipulated that solici-tation for the Union would be allowed on such break times when employees were not9 The evidence indicates that the same or a similar notice had been posted shortly beforethe election in 1959 and had been removed at that time at the instruction of representa-tives of the Board. STANDARD TRUCKING COMPANY387working.Parton testified that he solicited for the Union on such break periods andspecifically recalled soliciting employeesWilliams, Johnston,and Fuller.Case,however, testified that he had received reports from employees Robinson,Williams,Johnston,and Miss Merck that they had been solicited by Parton at times when suchsolicitation interfered with their work.iOI credit Parton's testimony that at the timeof his discharge he asked Case for the names of the employees he was supposed tohave solicited in violation of the rule and his further testimony that Case refused togive him the particulars in this regard.I credit also the testimony of employeesRainey, Burns, and Little that they were not solicited by Parton and they never sawhim solicit others on worktime although this testimony is as pointed out by Re-spondent,essentially negative.Garrett, who impressed me as a credible witness, didtestify that Parton solicited him on worktime.Garrett was not, however,one of theones whom Case referred to as having complained to him about Parton's solicitationand I can only conclude that this testimony,on direct examination,came as a sur-prise to all parties.Nor can I find much significance in Case's testimony that Partonnever denied the charge in view of the testimony,which I credit, that Case refused tosupply him particulars.I find that Respondent had a promulgated rule ii which was violated to some degreeby Parton but that it has not been shown that any violations were other thande minimis;appraising the evidence in its entirety,it clearly appears that Parton wasdischarged for his active role in organization rather than for interfering with hisown or other employees'work. I find his discharge to be violative of Section 8(a) (3)of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with its operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstrucing commerce and the free flowof commerce.V. THE REMEDYIn view of my finding that Respondent has engaged in several acts of interference,restraint,and coercion,I shall recommend that it cease and desist therefrom.Alsoin view of my finding that Respondent discriminated with respect to the tenure ofemployment of James Albert Pennington and William Albert Parton,I shall recom-mond that Respondent offer them immediate and full reinstatement to their formeror substantially equivalent positions,without prejudice in any way,and make themwhole for any loss of earnings they may have suffered by reason of Respondent'sdiscrimination against them by payment to them of sums of money equal to thosewhich they normally would have earned from their discharge dates to the date ofRespondent's offer of reinstatement,less net earnings during that period.Backpayshall be computed on a quarterly basis in the manner prescribed by the Board inF.W. Woolworth Company,90 NLRB 289, I shall recommend the posting of anappropriate notice.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7)of the Act.2.Local Union No. 55,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,is a labor organization within the meaningof Section 2(5) of the Act.3.By interrogating its employees concerning union membership,by directing anemployee to report the names of union adherents,and by a speech addressed toemployees including a threat never to negotiate or contract with the Union, Re-spondent has engaged in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.''Olt appears that Case never checked out these reportsOnly Miss Merck testified onthe subject of Parton's solicitation.I credit Parton's testimony as to the time of hissolicitation."The rule Is not necessarily Invalidated by the fact that its promulgation coincidedwith the resurgence of union activity or that other solicitation was allowed with specificprior approval of managementCarolina Mirror,Corporation,123 NLRB 1712 388DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.By discriminating in regard to the tenure of employment of James A.Penningtonand William A. Parton,thereby discouraging membership in the above-named Union,Respondent has engaged in unfair labor practices within the meaning of Section8(a)(3) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Allegheny Pepsi-Cola Bottling CompanyandChauffeurs, Team-sters and Helpers,Local Union No. 771,International Brother-hood of Teamsters,Chauffeurs,Warehousemen & Helpers ofAmerica.Case No. 4-C, 4-3257.November 17, 1961DECISION AND ORDEROn May 22, 1961, Trial Examiner Louis Libbin issued his Inter-mediate Report in the above-entitled proceeding, finding that Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.The Trial Examiner also found that Respondenthad not engaged in certain other unfair labor practices alleged in thecomplaint, and recommended that these particular allegations be dis-missed.Thereafter, Respondent filed exceptions to the IntermediateReport together with a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andLeedom].The Board has reviewed the rulings of the Trial Examiner madeat the hearing, and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thiscase, and hereby adopts the findings,' conclusions, and recommenda-tions of the Trial Examiner.1We agree with the Trial Examiner that the Union'smajority is unaffected whetherBruce Snyder be included in, or excluded from,the unit of driver-salesmen and ware-housemen at the Lancaster warehouse.We shall,however, as requested by the Respond-ent, determine Snyder's unit placement.Snyder drives a tractor-trailer from Respondent'sHarrisburg plant to Lancaster where the bottled soda is unloaded and replaced withempties for the return trip to Harrisburg.Although Snyder drives to the Lancasterwarehouse sometimes twice daily during the summer,his trips during the winter monthsare usually made only once it week.The tractor-trailer is garaged and serviced in theHarrisburg area where Snyder lives and receives his paycheck.In these circumstances,we believe Snyder's interests are not identifiable with those of the employees at theLancaster warehouse.Accordingly,Snyder is excluded from the unit.When, therefore,on November 8, 1960,at a meeting of the nine employees in the Lancaster warehouseunit,Respondent interrogated employees as to union affiliation and five of the nineanswered in the affirmative,itwas clear that the Union commanded majority support.Further,as the Trial Examiner found, by November 9 when Respondent received the-Union's letter dated November 7 requesting recognition, six of the nine employees had134 NLRB No. 50.